Filed 4/9/13 In re S.S. CA2/8

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

In re S.S., a Person Coming Under the                                B242925
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK91434)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.S.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Marguerite
Downing, Judge. Dismissed.


         Catherine C. Czar, under appointment by the Court of Appeal, for Defendant and
Appellant.


         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Jeanette Cauble, Deputy County Counsel, for Plaintiff and Respondent.


                                                   *********
         On appeal, father J.S. attempts to challenge a jurisdictional order involving his
seven-year-old son S.S. Father fails to raise a justiciable issue and we therefore dismiss
the appeal.
                                FACTS AND PROCEDURE
         Mother J.S. is the parent of K.S. (born in 1996), A.G. (born in 1998), B.G. (born in
2001), S.S. (born in 2005) and C.S. (born in 2008). Father is the biological parent of S.S.
and C.S., and the stepfather of the other children. Father had a lengthy criminal history
dating back to 1987, when he plead guilty to possession of a controlled substance for
sale. Father‟s most recent conviction was in 2006 for possession of a controlled
substance.
1. Petition
         On January 13, 2012, the Los Angeles County Department of Children and Family
Services filed a petition, which as later amended alleged (1) mother physically abused
A.G. by striking her with a fishing pole and with extension cords; (2) father was violent
towards mother, and mother failed to protect the children from father‟s violence;
(3) father sexually abused A.G., including digitally penetrating and orally copulating her
vagina, fondling her breasts, forcing her to orally copulate him, and giving her a vibrator;
(4) father threatened to kill A.G. if she disclosed the sexual abuse; and (5) mother
allowed father into the home after learning father sexually abused A.G.
2. Sexual Abuse of A.G.
         On January 10, 2012, A.G. told her teacher father had been sexually abusing her
for several years, beginning when she was eight years old. A.G. stated father fondled her
private parts, forced her to perform oral sex on him, and gave her a vibrator. A.G. did not
speak out sooner because father threatened to kill her if she told anyone. A.G. said father
touched her vagina, and rubbed her breasts and buttocks. She said father digitally
penetrated her vagina. A.G. reported father ordered her to orally copulate him and he
licked her vagina. Father also showed her pornographic movies. A.G. said father did not
have intercourse with her because “the doctor would know and people would be able to
tell.”

                                               2
         In an interview with police, A.G. reported that father would take her to the garage
when the other children were occupied. When there, father touched her chest and vagina.
Father showed A.G. pornographic movies and then ordered her to “do what [she] saw in
those porno movies.” After father ejaculated, he would use the vibrator on A.G., lick her
vagina, and insert his finger into her vagina. Father threatened to kill A.G. if she told
anyone.
         The other children denied inappropriate touching by father. K.S. noticed father
would take A.G. to the garage but did not see father abuse A.G. Father denied the sexual
abuse.
3. Domestic Violence
         Mother obtained a restraining order against father in 2011; the restraining order
protected her, B.G., A.G., and K.S. Mother said she decided to obtain the restraining
order after father pulled her hair and was verbally abusive toward her. K.S. saw father
grab mother by the hair and heard father threaten to kill mother. A.G. witnessed mother
and father in a “violent physical altercation.” A.G. heard father threaten to kill mother.
Father admitted pulling mother‟s hair but denied threatening to kill her.
4. Physical Abuse by Mother
         A.G. reported physical abuse by mother to a school counselor. A.G. told a social
worker that mother hit her on her left hand with a fishing pole after she lost mother‟s car
keys.
                                        DISCUSSION
         Father challenges jurisdiction over his son S.S., arguing the sexual abuse of A.G.
does not show S.S. was at risk of sexual abuse. In addressing this claim, father focuses
on the different genders of the children. Father does not challenge jurisdiction on the
grounds that his violence towards mother placed the children including S.S. at risk of
harm. Father recognizes this court may affirm when any ground for jurisdiction is
supported, but argues this court should consider his argument because otherwise he may
suffer prejudice. (In re Ashley B. (2011) 202 Cal.App.4th 968, 979 [“As long as there is
one unassailable jurisdictional finding, it is immaterial that another might be

                                               3
inappropriate.”]; In re Jonathan B. (1992) 5 Cal.App.4th 873, 875 [appellate court may
affirm judgment if supported on any one ground].) For reasons explained below, we
decline to consider the merits of father‟s challenge.
       “It is a fundamental principle of appellate practice that an appeal will not be
entertained unless it presents a justiciable issue. [Citation.] The justification for this
doctrine, which in general terms requires an appeal to concern a present, concrete, and
genuine dispute as to which the court can grant effective relief, is well explained by
Wright and Miller‟s hornbook of federal practice: „The central perception is that courts
should not render decisions absent a genuine need to resolve a real dispute. Unnecessary
decisions dissipate judicial energies better conserved for litigants who have a real need
for official assistance. . . .‟” (In re I.A. (2011) 201 Cal.App.4th 1484, 1489-1490, quoting
13B Wright et al., Federal Practice and Procedure (3d ed. 2008) § 3532.1, pp. 372-374,
fns. omitted.) An important prerequisite for justiciability is the availability of effective
relief, i.e., the prospect of a remedy that can have a practical, tangible impact on the
parties‟ conduct or legal status. (In re I.A., supra, at p. 1490.)
       “„[W]hen a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court‟s jurisdiction, a reviewing court can affirm the
juvenile court‟s finding of jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by substantial evidence. In
such a case, the reviewing court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.‟ (In re Alexis E. (2009)
171 Cal.App.4th 438, 451.)” (In re Andy G. (2010) 183 Cal.App.4th 1405, 1415, fn. 6.)
       Here, striking the jurisdictional findings regarding father would not result in any
practical, tangible impact of father‟s position in the dependency proceeding. (In re I.A.,
supra, 201 Cal.App.4th at p. 1492.) Although father asserts he will suffer prejudice from
the failure to consider the appeal, he “has not suggested a single specific legal or practical
consequence from [the challenged jurisdictional] finding, either within or outside the
dependency proceedings.” (Id. at p. 1493.) Father states this court has discretion to
consider the merits when the outcome would determine whether the parent was an

                                               4
offending or nonoffending parent. But here, the outcome of the merits of father‟s
challenge has no consequence to the determination that he is an offending parent. Even if
we were to conclude there was insufficient evidence to support jurisdiction over S.S.,
father would still be an offending parent. Father identifies no other consequence he will
suffer beyond jurisdiction, and therefore fails to demonstrate any prejudicial impact.
       In sum, father‟s jurisdictional challenge would not defeat dependency jurisdiction
nor alter the juvenile court‟s dispositional orders relating to father. Because father‟s
appeal fails to raise a justiciable issue, we dismiss.
                                       DISPOSITION
       The appeal is dismissed.


                                            FLIER, J.


We concur:


              BIGELOW, P. J.




              RUBIN, J.




                                               5